Title: From John Adams to the Duc de La Vauguyon, 28 January 1783
From: Adams, John
To: Vauguyon, the Duc de La


Monsieur le Duc,
Paris. 28th. January. 1783—

I had, the day before yesterday, the pleasure of receiving the letters your Excellency did me the honor to write me on the 12th, from Versailles, & on the 21st. from the Hague— Mr: Jay’s letters, inclosed, I delivered to him yesterday—
I should have been very happy in the honor of the Conversation your Excellency intended with me before your departure. I hope to have the satisfaction of meeting you again, sometime or other; but, at present, cannot foresee when or where— But, whether this is intended for me or not, I shall carry with me, wherever I go, the highest respect & esteem for your public & private Character, and a pleasing Remembrance of those Scenes, in which I have had the honor to live & act with you at the Hague—
I have the honor to be, Your Excellency’s / Most Obedt. humle: Servt. &c